Citation Nr: 0305736	
Decision Date: 03/26/03    Archive Date: 04/03/03	

DOCKET NO.  98-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.   

2.  Entitlement to service connection for bilateral pes 
planus.   

3.  Entitlement to service connection for a chronic right 
shoulder disorder. 

4.  Entitlement to service connection for a chronic left 
wrist disorder. 

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
January 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board in May 1999 and 
December 2000, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's left knee disability clearly preexisted his 
entry upon active military service.

2.  The veteran's preexisting left knee disability underwent 
no demonstrated increase in severity, including beyond 
natural progress, during his period of active military 
service.  

3.  The veteran's bilateral pes planus clearly preexisted his 
entry upon active military service.

4.  The veteran's preexisting bilateral pes planus underwent 
no demonstrated increase in severity, including beyond 
natural progress, during his period of active military 
service.  

5.  A chronic right shoulder disorder is not shown to have 
been present in service, or for some time thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.

6.  Chronic left wrist disability is not shown to have been 
present in service, or for some time thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

7.  Chronic migraine headaches are not shown to have been 
present in service, or for some time thereafter, nor are they 
the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting left knee disability was not 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2002).

2.  The veteran's preexisting bilateral pes planus was not 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2002).  

3.  A chronic right shoulder disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).

4.  A chronic left wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).

5.  Chronic migraine headaches were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset of the veteran's claims, he was informed of the 
evidence necessary to substantiate his claims.  The Statement 
of the Case, issued in October 1998, as well as the 
supplemental statements of the case dated in January 2000 and 
November 2002 provided notice to the veteran of the evidence 
of record regarding his claims and why this evidence was 
insufficient to award the benefits sought.  In addition, a 
letter addressed to the veteran in July 2001 informed him of 
the particulars of VCAA.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claims, and notice of how his 
claims were still deficient.  The May 1999 and December 2000 
Board remands gave the veteran further notice of evidence 
necessary to substantiate his claims.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Factual Background

Pre-service private outpatient treatment records show 
treatment for various knee problems.  In October 1990, it was 
noted that the veteran was suffering from pain in both knees.  
Following examination, the pertinent diagnosis was 
chondromalacia patellae, bilateral.  In July 1992, it was 
noted that the veteran had experienced no significant 
improvement in the knees over time.  The pain was primarily 
on the left.  Additionally noted was that the veteran had 
experienced significant pain for about one year, which 
markedly limited his activities.  In August 1992, he 
underwent arthroscopy of the left knee, with resection of a 
medial patella plica.  In September, following the surgery, 
he was described as doing quite well, with only 1+ effusion, 
and an almost normal gait.  During the course of private 
outpatient treatment in early May 1994, it was noted that the 
veteran experienced "off and on" pain on occasion in his left 
knee.  

At the time of a service entrance examination in July 1994, 
the veteran denied any history of frequent or severe 
headaches.  He did, however, give a history of left knee 
arthroscopy at the age of 16.  Physical examination revealed 
an arthroscopy scar in the area of the left knee.  
Additionally noted was the presence of moderate, asymptomatic 
pes planus.  The pertinent diagnosis was status post 1992 
left knee arthroscopy.  

During an inservice orthopedic consultation in July 1994, the 
veteran gave a history of left knee arthroscopy in August 
1992, at which time a medial plica was resected.  He was 
currently experiencing no problems with his left knee.  On 
physical examination, there was a full range of motion of the 
left knee, without tenderness, effusion, instability, 
apprehension, or atrophy.  Radiographic studies of the left 
knee were within normal limits.  The clinical impression was 
status post 1992 arthroscopy of the left knee to resect a 
medial plica.  According to the examiner, the veteran's 
prognosis was good.  

During the course of an inservice physical therapy 
consultation in October 1996, the veteran gave a history of 
bilateral knee pain since 1990.  He complained of slight left 
knee pain with long runs (over eight miles), or extreme cold.  
Physical examination revealed posture bilateral foot 
pronation with the toe at stance.  No pertinent diagnosis was 
noted.

In a Report of Medical History obtained at the time of 
Medical Board proceedings in July 1997, the veteran stated 
that he had been denied enlistment in the Air Force due to 
arthritis in his left knee.  He gave a history of left knee 
arthroscopy, as well as locking of both  knees.  He 
complained of pain in both knees, in addition to his right 
shoulder.  He further noted a history of migraine headaches 
as a child, with occasional migraine headaches currently.  

Physical examination revealed no evidence of any left knee, 
right shoulder, or left knee problem.  Nor was there any 
evidence of any right shoulder pathology, or of migraine 
headaches.  At the time of the veteran's Medical Board 
proceedings, no pertinent diagnosis was noted.  

On VA orthopedic examination in March 1998, the veteran gave 
a history of bilateral knee pain, and stated that his left 
knee had begun to bother him in 1991.  According to the 
veteran, both of his knees had become worse since 1997.  He 
reported a gradual increase in right shoulder pain throughout 
the course of his basic training.  He had received no 
treatment for this.  Nor did he give any history of shoulder 
dislocation.  However, he had experienced problems with flat 
feet since basic training, for which he received no 
treatment.  He currently experienced occasional pain in his 
feet which necessitated that he sit down.  He reported having 
injured his left wrist while doing push-ups in 1997.  The 
wrist was casted and braced for two months, but he received 
no therapy.  He did not have pain with the activities of 
daily living.

Physical examination of the left wrist, left knee, both feet 
and the right shoulder, was performed.  Radiographic studies 
of the veteran's feet, left wrist, left knee and right were 
normal.  Following these actions, the clinical impression was 
of bilateral knee pain, that is, bilateral soft tissue knee 
pain, with the right knee being much worse than his left.  In 
the opinion of the examiner, the veteran suffered from soft 
tissue injuries to his knee as the cause of his pain.  At 
this point, his problem appeared to be more a tendinitis and 
soft tissue problem, somewhat greater on the right than the 
left, productive of a moderate disability on the right, and 
no disability on the left.  As to the right shoulder, the 
examiner was of the opinion that the veteran suffered from 
biceps tendinitis, as well as an impingement sign.  There 
was, however, a good range of motion and strength, consistent 
with no disability.  Regarding the bilateral pes planus, 
there was evidence of diffuse arch pain, though with no 
evidence of degenerative changes.  In the opinion of the 
examiner, this was a mild disability, primarily due to the 
pain the veteran experienced with the activities of daily 
living.  As to the left wrist pathology, both by clinical and 
radiographic examination, it appeared that the veteran 
suffered from a posterior tendon tendinitis, though with a 
good range of motion and strength.  Once again, the examiner 
was of the opinion that this was productive of no disability.

On VA neurologic examination in March 1998, the veteran gave 
a history of headaches which had reportedly begun "5 to 6 
years ago."  According to the veteran, these headaches could 
occur anytime during the day.  Following examination, the 
pertinent diagnosis was muscle tension headaches, with 
occasional migrainous associated symptoms.  

During the course of VA outpatient treatment in June 1998, 
the veteran gave a history of a previous left wrist ganglion 
cyst.  Additionally noted was a prior history of right 
shoulder dislocation.  The pertinent diagnosis was left 
wrist, possible ganglion.  In November 1998, the veteran 
complained of swelling and pain in his left wrist.  The 
pertinent diagnosis was of multiple somatic complaints with 
no identifiable cause.  Noted at the time of evaluation was 
that the veteran's history and complaints were not consistent 
with his physical examination and imaging studies.  

During the course of an RO hearing in September 1999, the 
veteran offered testimony regarding the nature and etiology 
of his claimed disabilities.
On VA neurologic examination in October 2001, the veteran 
gave a history of migraine headaches since early 1996.  In 
reviewing the veteran's claims folder and service medical 
records, there was a physical examination in 1994 where, on 
the history portion, the veteran checked "no" to headaches.  
Additionally noted was a medical board physical examination 
dated in June 1997 where the veteran checked "yes" to 
frequent headaches, with a note that he had experienced 
migraine headaches as a child.  At the time of a compensation 
and pension examination in March 1998, the veteran reported 
headaches " for 5 to 6 years."  While throughout the 
veteran's service medical records, there were medical visits 
for orthopedic and gastrointestinal problems, with the 
exception of the June 1997 entry, the examiner was unable to 
find any entry in the medical record showing a problem with 
headaches.  In the opinion of the examiner, while the veteran 
gave a history of headaches, it was unclear whether these 
headaches were true migraines, or, rather, "tension" 
headaches.  Moreover, there was some confusion regarding the 
onset and severity of the veteran's headaches.  When asked 
specifically about this, the veteran responded that he had 
never suffered from headaches as a child.  There was, 
however, a note in 1998, which reported that the veteran had 
suffered from headaches "for 5 to 6 years," which would place 
their onset in either 1992 or 1993.  Currently, the veteran 
reported that his headaches had begun in 1996.  Under such 
circumstances, the examiner was unable to make a firm 
determination as to when the veteran's headaches actually 
started.  However, there was no indication that the veteran 
sought treatment for his headaches at any time during 
service, despite multiple visits for other medical problems.  
Accordingly, it was the opinion of the examiner that it was 
not at least as likely as not that the veteran's migraine 
headaches developed during service, or were otherwise related 
to military service.  

In a report of contact dated in early June 2002, it was noted 
that an employee of the VA Medical Center in Charleston had 
called to say that the veteran had not reported for his 
scheduled examination.

Current evidence of record is to the effect that the veteran 
failed to report for a subsequent VA examination scheduled in 
September 2002.  

Analysis

The veteran seeks service connection for chronic left knee, 
right shoulder, and left wrist disabilities, as well as for 
bilateral pes planus, and migraine headaches.  According to 
the veteran, while in service, he was seen on a number of 
occasions for various left knee problems.  While his pes 
planus may have existed prior to his entry upon active 
service, according to the veteran, the "marching and 
continual standing" which he was required to do in service 
"aggravated" his condition to a significant degree.  As to 
his right shoulder and left wrist, they were injured, 
according to the veteran, during an incident in which a 
noncommissioned officer pushed him to the ground.  The 
veteran further indicated that he had not, in fact, had 
migraine headaches since childhood.  Rather, these headaches 
had begun during his period of active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2002).

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002).  

In the present case, pertinent evidence of record is clearly 
to the effect that, prior to the veteran's entry upon active 
service, he had experienced some considerable difficulty with 
his left knee.  In point of fact, in August 1992, 
approximately three years prior to the veteran's entry upon 
active service, he underwent a left knee arthroscopy, with 
resection of a medial patella plica.  On service entrance 
examination in July 1994, there were noted the presence of 
arthroscopy scars in the area of the veteran's left knee.  
That same examination noted evidence of moderate, 
asymptomatic pes planus.  

At no time during the veteran's period of active military 
service did he receive treatment for either left knee 
pathology, or pes planus.  Moreover, at the time of medical 
board proceedings in July 1997, a physical examination was 
negative for the presence of additional left knee pathology, 
or any other pathology associated with the veteran's pes 
planus.  In point of fact, as of the time of a VA orthopedic 
examination in March 1998, the veteran's left knee pathology 
was described as productive of "no disability," while his 
bilateral pes planus was consistent with "mild" disability, 
primarily due to pain.  

Based on the circumstances of this case, the Board is of the 
opinion that, as to the veteran's left knee pathology and 
bilateral pes planus, no presumption of soundness attached at 
the time of his entry upon active service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304 (2002).  Moreover, 
there exists no evidence that the veteran's preexisting left 
knee pathology or bilateral pes planus underwent any 
demonstrated increase in severity during his period of active 
service.  Accordingly, service connection for a left knee 
disorder and bilateral pes planus must be denied.

Turning to the issues of service connection for right 
shoulder and left wrist disabilities, and for migraine 
headaches, the Board notes that service medical records show 
no evidence of a diagnosis of or treatment for such 
disabilities.  While on Medical Board proceedings in June 
1997, the veteran gave a history of migraine headaches as a 
child, with occasional headaches currently, that examination 
yielded no findings relative to, nor any diagnosis of, 
migraine headaches.  The earliest clinical indication of the 
potential presence of migraine headaches, or, for that 
matter, chronic right shoulder or left wrist disabilities, is 
revealed by VA examinations dated in March 1998, shortly 
following the veteran's discharge from service.  
Significantly absent was a demonstrated relationship between 
any of the disabilities currently under consideration and 
some incident or incidents of the veteran's period of active 
service.

The Board observes that, following a recent VA neurologic 
examination in October 2001, it was unclear to the examiner 
whether the veteran's headaches were truly migraine 
headaches, or, rather, tension headaches.  Moreover, given 
the inconsistencies in a number of the veteran's statements, 
there was some confusion regarding the date of onset and 
severity of the veteran's claimed headaches.  Nonetheless, 
following a full review of the pertinent evidence of record, 
the examiner was of the opinion that, based on the 
information available, it was not at least as likely as not 
the case that the veteran's migraine headaches were in any 
way related to his active military service.

The Board has taken into consideration the veteran's 
testimony given at the time of a personal hearing in 
September 1999.  Such testimony, while informative, is 
regrettably not probative when taken in conjunction with the 
entire objective evidence presently on file.  That evidence 
fails to demonstrate that the veteran's right shoulder or 
left wrist disabilities, or migraine headaches, are in any 
way related to an incident or incidents of his period of 
active military service.  Accordingly, the veteran's claims 
must be denied.  

In reaching this determination, the Board wishes to make it 
clear that, in an attempt to clarify the exact nature and 
etiology of the veteran's various orthopedic disabilities, he 
was scheduled for a VA compensation and pension examination 
on no less than two occasions.  Regrettably, the veteran 
failed to report for either of those examinations.  Under 
such circumstances, the Board was compelled to decide the 
veteran's claims on the available evidence of record, the 
course of action which was taken in this case.  38 C.F.R. 
§ 3.655 (2002).  


ORDER

Service connection for a chronic left knee disorder is 
denied.

Service connection for bilateral pes planus is denied.

Service connection for a chronic right shoulder disability is 
denied.

Service connection for a chronic left wrist disorder is 
denied.
(Continued On Next Page)
Service connection for migraine headaches is denied.  




                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

